                Case 1:19-cv-01039-BAM Document 14 Filed 09/17/20 Page 1 of 2

 1
     KELSEY BROWN, CA #263109
 2   Mackenzie Legal, PLLC
     1003 Whitman Street
 3   Tacoma, WA 98406

 4   Phone: (206) 300-9063
     Email: kelsey@mackenzielegal.com
 5
     Attorney for Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9                                           FRESNO DIVISION

10

11    CAROL RETHWISCH,

12                         Plaintiff,                    Case # 1:19−CV−01039−BAM

13        vs.                                            STIPULATED EXTENSION OF TIME

14    COMMISSIONER OF SOCIAL SECURITY

15                         Defendant.

16            The parties hereby stipulate by counsel and in accordance with the scheduling order

17   Plaintiff shall have an extension of time to file Plaintiff’s Opening Brief. Plaintiff’s counsel has

18   been unwell and requires the rescheduling of some deadlines to properly address the issues. As a

19   solo practitioner, Plaintiff’s counsel is unable to complete the briefing at this time. Parties

20   stipulate to a 30-day extension. Opening Brief shall now be due on October 14, 2020.

21            The parties stipulate that the Court’s Scheduling Order shall be modified accordingly.

22   Dated September 14, 2020:              /s/ Kelsey M Brown
                                            KELSEY MACKENZIE BROWN CA #263109
23                                          Mackenzie Legal, PLLC

24                                                                               Mackenzie Legal, PLLC
     Page 1      STIPULATION                                                       1003 Whitman Street
25               [1:19−CV−01039−BAM]                                                Tacoma, WA 98406
                                                                                        (206) 300-9063
26
               Case 1:19-cv-01039-BAM Document 14 Filed 09/17/20 Page 2 of 2

 1
                                          1003 Whitman
 2                                        Tacoma, WA 98406
                                          (206) 300-9063
 3                                        Attorney for Plaintiff
 4   Dated September 15, 2020:            s/ KELSEY M. BROWN for Daniel Talbert
                                          Daniel Talbert
 5                                        (per e-mail authorization)
                                          Special Assistant U.S. Attorney
 6                                        Office of the General Counsel
 7                                        Of Attorneys for Defendant
 8

 9                                               ORDER
10            Pursuant to the parties’ stipulation as outlined above, and good cause appearing,
11   Plaintiff’s request for an extension of time to file an Opening brief is GRANTED. Plaintiff’s
12   Opening Brief shall be filed on or before October 14, 2020. The Court’s Scheduling Order (Doc.
13   6) is modified accordingly.     The parties are cautioned that further modifications of the
14   Scheduling Order will not be granted absent a demonstrated showing of good cause. Fed. R.
15   Civ. P. 16(b). Good cause may consist of the inability to comply with court orders in light of the
16   COVID-19 pandemic. Any such future difficulties should be explained.
17   IT IS SO ORDERED.
18
        Dated:     September 16, 2020                        /s/ Barbara   A. McAuliffe            _
19                                                    UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24                                                                           Mackenzie Legal, PLLC
     Page 2      STIPULATION                                                   1003 Whitman Street
25               [1:19−CV−01039−BAM]                                            Tacoma, WA 98406
                                                                                    (206) 300-9063
26
